fm ,@r@€/ 03 ,@u

Paul R. Desilets
l T.D.C.J.# 1581093
1200 F.M. 655
Rosharon Texas 77588
Stringfellow Unit
December l7 2015

Honorable Abel.Acosta, Clerk
Court of Criminal Appeals
Box 12308, Capitol Station
Austin Texas 78711

IN Re: State of Texas v. Paul R. Desilets;
Request for a corrected copy of Clerk's Record( receipt of filings filed)

Trial Cause No. 08-12-11262-CR, I, II-
Cause No. Wr-76, 99804

Dear Mr. Abel Acosta,

I have recieved your reply to my recent request for a copy of the
Clerk's Record in the above styled and numbered cause. However, after review it
seems the record is not current.

On September lst, 2015, the District Clerk of Montgomery County, Ms. Barbra
Gladden Adamick filed her lst Supplement Clerk's Record (l volume) with this Honorable
Court, prepared in the above writ of habeas corpus. This is not included in the record
that I have recieved. ‘

On September 18, 2015 The district Clerk, Barbra Gladden Adamick also filed her
2nd Supplement Clerk's Record ( l volume) with this Honorable Court, prepared in the
above writ of habeas corpus. This also is not included in the record I have received.

As well I have filed two seperate Motions to leave to file a writ of mandamus
and original application of writ of mandamus that the Honorable Court recieved
and filed. And they as well are not in the record.

At this time I would request an updated docket sheet to reflect all items

filed in the above cause.

Thank You for your assistance in this matter.

 

REcElon m
couRT oF chMINAL APPEALS

v DEC 23 2015
Abe| Acosta, C|erk